Exhibit U TRANSACTIONS IN THE SHARES Transactions by Harbinger Capital Partners Master Fund I, Ltd. Date of Transaction Number of Shares Purchase Price per Share ($) May 04, 2010 May 04, 2010 80 May 04, 2010 May 04, 2010 May 04, 2010 58 May 04, 2010 May 04, 2010 May 04, 2010 May 04, 2010 May 05, 2010 May 05, 2010 May 05, 2010 May 05, 2010 May 05, 2010 May 05, 2010 May 05, 2010 May 05, 2010 80 May 05, 2010 80 May 05, 2010 80 May 05, 2010 80 May 05, 2010 May 05, 2010 May 06, 2010 80 May 06, 2010 May 06, 2010 May 06, 2010 May 06, 2010 80 May 06, 2010 80 May 06, 2010 80 May 06, 2010 May 06, 2010 May 06, 2010 May 06, 2010 May 06, 2010 May 06, 2010 May 06, 2010 May 06, 2010 May 06, 2010 May 06, 2010 May 06, 2010 May 06, 2010 May 06, 2010 May 06, 2010 May 06, 2010 May 06, 2010 May 06, 2010 May 06, 2010 80 May 06, 2010 May 06, 2010 May 06, 2010 May 06, 2010 80 May 06, 2010 80 May 06, 2010 80 U-1 Transactions by Harbinger Capital Partners Special Situations Fund, L.P. Date of Transaction Number of Shares Purchase Price per Share ($) May 04, 2010 80 May 04, 2010 20 May 04, 2010 May 04, 2010 May 04, 2010 15 May 04, 2010 May 04, 2010 40 May 04, 2010 May 04, 2010 May 05, 2010 May 05, 2010 60 May 05, 2010 40 May 05, 2010 40 May 05, 2010 60 May 05, 2010 May 05, 2010 May 05, 2010 20 May 05, 2010 20 May 05, 2010 20 May 05, 2010 20 May 05, 2010 May 05, 2010 May 06, 2010 20 May 06, 2010 40 May 06, 2010 60 May 06, 2010 80 May 06, 2010 20 May 06, 2010 20 May 06, 2010 20 May 06, 2010 80 May 06, 2010 40 May 06, 2010 60 May 06, 2010 40 May 06, 2010 May 06, 2010 40 May 06, 2010 May 06, 2010 May 06, 2010 40 May 06, 2010 60 May 06, 2010 May 06, 2010 40 May 06, 2010 40 May 06, 2010 40 May 06, 2010 40 May 06, 2010 80 May 06, 2010 May 06, 2010 20 May 06, 2010 40 May 06, 2010 40 May 06, 2010 40 May 06, 2010 20 May 06, 2010 20 May 06, 2010 20 U-2
